PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov
                                                                                                           
In re Application of 
Tsung-Nan Lin et al.
Application No. 17/023,816 
Filed:  September 17, 2020
Atty Docket No. AN-NTU-190010-US/74-18 
:
:     
: ON PETITION
: 
: 





This is a decision on the “Petition under 37 CFR § 55(f)” filed on May 25, 2022.

The petition is DISMISSED AS UNNECESSARY.

A request for reconsideration of this decision may be filed within two months of the date of mailing of the decision. Extensions of time under 37 CFR 1.136(a) are not available. 

By the instant petition, applicant states:

	[a]pplicant received a Notice Regarding Foreign Priority (Notice of Allowance Mailed) in this application (attached) from the United States Patent and Trademark Office (USPTO).

	The Applicant is required to file a certified copy of the foreign application within the later of four months from the actual filing date of this application, or sixteen months from the filing date of the prior foreign application. The filing date of the prior foreign application is September 26, 2019, which provides for a sixteen-month date of January 26, 2021. The Applicant submitted the certified copy of the foreign application along with a Form PTO/SB/21 (attached), which included a Certificate of Transmission/Mailing. The Certificate of Transmission/Mailing indicates that the certified copy of the foreign application was deposited in the mail on or before January 26, 2021. Therefore, the Applicant met the requirements of 37 CFR § 55(f), even if the certified
copy of the foreign application was received by the USPTO after such date.

	The Applicant hereby petitions the USPTO to acknowledge receipt of the certified priority document in accordance with the requirements of 37 CFR § 55(f). The Applicant includes a fee set forth in 37 CFR § 1.17(g).

Petition, filed May 25, 2022, pgs. 1-2.

It is noted that 37 CFR 1.55(f) provides:

(f) Time for filing certified copy of foreign application -
(1) Application under 35 U.S.C. 111(a). A certified copy of the foreign application must be filed within the later of four months from the actual filing date of the application, or sixteen months from the filing date of the prior foreign application, in an original application under 35 U.S.C. 111(a) filed on or after March 16, 2013, except as provided in paragraphs (h), (i), and (j) of this section. The time period in this paragraph does not apply in a design application.
(2) Application under 35 U.S.C. 371. A certified copy of the foreign application must be filed within the time limit set forth in the PCT and the Regulations under the PCT in an international application entering the national stage under 35 U.S.C. 371. If a certified copy of the foreign application is not filed during the international stage in an international application in which the national stage commenced on or after December 18, 2013, a certified copy of the foreign application must be filed within the later of four months from the date on which the national stage commenced under 35 U.S.C. 371(b) or (f) (§ 1.491(a)), four months from the date of the initial submission under 35 U.S.C. 371 to enter the national stage, or sixteen months from the filing date of the prior foreign application, except as provided in paragraphs (h), (i), and (j) of this section.
(3) If a certified copy of the foreign application is not filed within the time period specified paragraph (f)(1) of this section in an application under 35 U.S.C. 111(a) or within the period specified in paragraph (f)(2) of this section in an international application entering the national stage under 35 U.S.C. 371, and an exception in paragraph (h), (i), or (j) of this section is not applicable, the certified copy of the foreign application must be accompanied by a petition including a showing of good and sufficient cause for the delay and the petition fee set forth in § 1.17(g).

A review of the application file record reveals that a claim of priority under 35 U.S.C. 119(b) and 37 CFR 1.55 to Taiwanese application 108134757, filed September 26, 2019, was made in the subject application in an application data sheet filed on September 17, 2020. The aforementioned claim of priority was memorialized on the Filing Receipt mailed on September 28, 2020. On February 2, 2021, a certified copy of the foreign application to which priority is claimed was filed.1 The record reflects that a “Notice Regarding Foreign Priority—Notice of Allowance Mailed” was mailed on March 25, 2022, informing applicant that the Office determined that the certified copy of the foreign application was untimely filed, and stated, in pertinent part:

A. Untimely Certified Copy Received Before Payment of the Issue Fee: For utility and plant applications, the certified copy was required to be filed within the later of four months from the filing date of the application or sixteen months from the filing date of the prior foreign application (the 4/16 month time period) since the exceptions in 37 CFR 1.55 (.e., certified copy in a prior-filed nonprovisional application under 37 CFR 1.55(h), priority document exchange under 37 CFR 1.55(i), or interim copy under 37 CFR 1.55()) are not applicable. In order for the priority claim to be accepted, applicant must file a petition including a showing of good and sufficient cause for the delay for filing the certified copy after the 4/16 month time period and the petition fee. See 37 CFR 1.55(f).

The “Notice Regarding Foreign Priority—Notice of Allowance Mailed” mailed on March 25, 2022, is incorrect in its conclusion as the certified copy of the Taiwanese application to which priority is claimed is considered timely filed within the period prescribed by 37 CFR 1.55(f)(1), in view of applicant’s use of the procedures under 37 CFR 1.8, relative to the filing of the certified copy of the Taiwanese application. It is noted that the subject application was filed on September 14, 2020, and that the certified copy of the Taiwanese application was filed on February 2, 2021, and was accompanied by a certificate of mailing under 37 CFR 1.8, wherein applicant certified that the certified copy of the Taiwanese application 108134757, filed on September 26, 2019, was deposited with the United States Postal Service, first class mail on January 12, 2021. It is noted that 37 CFR 1.8(a) provides:

§ 1.8 Certificate of mailing or transmission.
(a) Except in the situations enumerated in paragraph (a)(2) of this section or as otherwise expressly excluded in this chapter, correspondence required to be filed in the U.S. Patent and Trademark Office within a set period of time will be considered as being timely filed if the procedure described in this section is followed. The actual date of receipt will be used for all other purposes.

(1) Correspondence will be considered as being timely filed if:

(i) The correspondence is mailed or transmitted prior to expiration of the set period of time by being:

(A) Addressed as set out in § 1.1(a) and deposited with the U.S. Postal Service with sufficient postage as first class mail;

(B) Transmitted by facsimile to the Patent and Trademark Office in accordance with § 1.6(d); or

(C) Transmitted via the Office electronic filing system in accordance with § 1.6(a)(4); and

(ii) The correspondence includes a certificate for each piece of correspondence stating the date of deposit or transmission. The person signing the certificate should have reasonable basis to expect that the correspondence would be mailed or transmitted on or before the date indicated.

It is further noted that 37 CFR 1.8(a)(2) does not prescribe that the benefit of the certificate of mailing procedures under 37 CFR 1.8(a)(1) does not extend to a certified copy of a foreign priority document.2 
The certified copy of Taiwanese application 108134757, filed September 26, 2019, to which priority is claimed is considered timely filed within period set forth in 37 CFR 1.55(f)(1) as it was filed on February 2, 2021, with a certificate of mailing under 37 CFR 1.8, dated January 12, 2021, i.e., within four months of filing of the subject nonprovisional application on September 17, 2020. As the certified copy of the foreign application is considered timely filed, the instant petition under 37 CFR 1.55(f) is dismissed as unnecessary, accordingly.

Further correspondence with respect to this matter should be addressed as follows:


By mail:		Commissioner for Patents
			United States Patent and Trademark Office
			Box 1450
			Alexandria, VA 22313-1450
			
By facsimile:	(571) 273-8300
			Attn: Office of Petitions

Or via Patent Center

The application is directed to the Office of Data Management for further processing.
    
Questions concerning this decision should be directed to the undersigned at (571) 272-3222. Questions regarding the further 


processing of the application must be directed to the Office of Data Management at (571) 272-4200. 

/KENYA A THORNTON MCLAUGHLIN/Attorney Advisor, OPET                                                                                                                                                                                                        




















    
        
            
        
            
        
            
        
            
        
            
    

    
        1 The certified copy of the foreign application included a certificate of mailing under 37 CFR 1.8, dated January 12, 2021. 
        2 (2) The procedure described in paragraph (a)(1) of this section does not apply to, and no benefit will be given to a Certificate of Mailing or Transmission on the following:
        
        (i) Relative to Patents and Patent Applications -
        
        (A) The filing of a national patent application specification and drawing or other correspondence for the purpose of obtaining an application filing date, including a request for a continued prosecution application under § 1.53(d);
        
        (B) Papers filed in trials before the Patent Trial and Appeal Board, which are governed by § 42.6(b) of this title;
        
        (C) Papers filed in contested cases before the Patent Trial and Appeal Board, which are governed by § 41.106 (f) of this title;
        
        (D) The filing of an international application for patent;
        
        (E) The filing of correspondence in an international application before the U.S. Receiving Office, the U.S. International Searching Authority, or the U.S. International Preliminary Examining Authority;
        
        (F) The filing of a copy of the international application and the basic national fee necessary to enter the national stage, as specified in § 1.495(b).
        
        (G) The filing of a written declaration of abandonment under § 1.138;
        
        (H) The filing of a submission under § 1.217 for publication of a redacted copy of an application;
        
        (I) The filing of a third-party submission under § 1.290;
        
        (J) The calculation of any period of adjustment, as specified in § 1.703(f); and
        
        (K) The filing of an international design application.